DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Figure 8, reference character "36" should be "26" for assembly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In [14] line 17, “on tooth” should read “on a tooth”.
Appropriate correction is required.
Claim Objections
Claims 1-6, 9-20 (as presented by Applicant) are objected to because they fail to comply with 37 CFR 1.75(f) which states that “If there are several claims, they shall be numbered consecutively in Arabic numerals”. Claim numbers 7 and 8 are missing. For examining purposes, the claims were interpreted as being numbered consecutively from 1-18. Additionally, all claim dependencies were interpreted as being dependent from the claims as numbered in consecutive order from 1-18. 
Claims 12-13 [10-11] were examined as being dependent on claim [9] rather than 11.
Claims 15-16 [13-14] were examined as being dependent on claim [12] rather than 14.
 Claims 18-20 [16-18] were examined as being dependent on claim [15] rather than 17.
Claim 1 is objected to because of the following informalities:  
-	In claim 1 line 6, “it” should read “its”.
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 (renumbered claims 18-20) recite the limitation “a separation line or zone” in line 1. It is unclear whether the applicant is referring to the same “separation line or zone” introduced in claim 15 or is introducing a new one. For examining purposes, the limitation in claims 16-18 was understood as “the separation line or zone” from claim 15. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock (US Patent Application Publication No US 2003/0124480), in view of Kilcher et al. (US Patent Application Publication No US 20110189629).
Regarding claim 1, Peacock teaches an orthodontic apparatus (Peacock, 10, Fig. 1A) for attaching to a tooth (Peacock, see fig. 1A) comprising: a printed assembly (Peacock, [0149] lines 7-11, using photolithography) made to conform to the tooth (Peacock, see fig. 1A), but is silent to teach a separation line or zone defined in the printed assembly having a configuration adapted to facilitate removal of the printed assembly from the tooth and an orthodontic fixture attached to or integral with the printed assembly to enable it use in an orthodontic procedure.
	Kilcher et al. teach a dental matrix band (Kilcher, 10, Fig. 4) in the same field of endeavor of dental matrix bands for the purpose of providing an anatomical tooth encircling retaining wall for use in dentistry (Kilcher, [0004]). Kilcher discloses a first line of weakness (Kilcher, 18, Fig. 4), similar to a separation zone, defined in the body of the dental matrix band (Kilcher, see fig. 4) and is adapted to facilitate the removal of the band from the tooth (Kilcher, [0032], lines 20-25). Kilcher also teaches a fixture (Kilcher, 24, Fig. 4), similar to an orthodontic fixture, connected to the body of the dental matrix band and enables its use in dental procedures (Kilcher, [0032], lines 16-19) and eliminates the need for cutting instruments (Kilcher, [0034] lines 14-19].


	Regarding claim 2, Kilcher further defines the separation zone to include a slit (Kilcher, 66a, Fig. 3) defined into the dental matrix band (Kilcher, see figure 3). 
	Regarding claim 3, Kilcher further defines the separation zone to include a slot (Kilcher, 66b, Fig. 3) defined into the dental matrix band (Kilcher, see figure 3).
	Regarding claim 4, Kilcher further defines the separation zone to have a removable section (Kilcher, 22, Fig. 5), similar to a serration, scored into the body of the dental matrix band (Kilcher, see Fig. 5). 
	Regarding claim 5, Kilcher further defines the line of weakness (Kilcher, 18, Fig. 4) comprises a scored line, or a pattern of perforation within the body of the dental matrix band (Kilcher, [0030] lines 1-12).   
	Regarding claim 6, Kilcher further defines the line of weakness comprising a vertical separation line (see Kilcher Fig. 5).
Regarding claim 8, Kilcher further defines the dental matrix band is comprised of a lingual portion and a buccal portion, in which the first line of weakness is defined on the buccal portion (see Kilcher annotated Fig. 4 below).  

    PNG
    media_image1.png
    646
    967
    media_image1.png
    Greyscale

Regarding claim 9, Kilcher further discloses multiple elongated apertures (Kilcher, 66a, 66b, Fig. 3), similar to a multiple separate separation lines, within the body of the dental matrix band (see Kilcher fig. 4) to create thinned sections to facilitate tearing the body of the band to remove it from the tooth (Kilcher, [0031] and [0032], lines 20-25).
	It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the dental matrix band of Peacock in view of Kilcher to include multiple separate aperture lines in the body of the band as further taught by Kilcher, because it will provide a greater thinned area and more points of weakness, allowing for easier removal of the orthodontic apparatus from the tooth, with using less force and accessible tools. 
Regarding claim 11, Peacock in view of Kilcher teaches the orthodontic apparatus of claim 9 (see rejection above). Kilcher further defines the multiple of separation lines (Kilcher, 66a, 66b “apertures”) are parallel (Kilcher, [0026]) and vertical lines (see Kilcher Fig. 4). 
Regarding claim 12, Peacock in view of Kilcher teaches the orthodontic apparatus of claim 1, but is silent to teach the apparatus further comprising a three-dimensional structural fixture defined in the 
Kilcher et al. further teaches the dental matrix band comprises a 3D fixture (Kilcher, 24, Fig. 4) within the body of the dental band (see Kilcher fig. 4), in which a dental tool engages with the fixture to apply a sufficient force to partially tear the body of the band (Kilcher, [0034], lines 6-10).
	It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the dental matrix band of Peacock in view of Kilcher to include a fixture for engaging with a tool as further taught by Kilcher because it would facilitate removal of the band from the tooth and the parts of the body of the band to be easily torn off with sufficient force while eliminating the need for cutting instruments. 
Regarding claim 13, Peacock in view of Kilcher teaches the orthodontic apparatus of claim 12 (see rejection above). Kilcher teaches the dental matrix band comprising a 3D fixture (Kilcher, 24, Fig. 4) with a lip (see highlighted/shaded area in Kilcher annotated fig. below) within the body of the dental band (Kilcher, see fig. 4), in which a dental tool engages with the fixture to apply a sufficient force to partially tear the body of the band (Kilcher, [0034], lines 6-10). The lip taught by Kilcher is fully capable of being engaged with pliers to facilitate removal. (Pliers can grip the lip and pull the lip.)

    PNG
    media_image2.png
    611
    741
    media_image2.png
    Greyscale

Regarding claim 14, Peacock in view of Kilcher teaches the orthodontic apparatus of claim 12 (see rejection above). Kilcher further teaches the dental matrix band comprising a 3D fixture (Kilcher, 24, Fig. 4) with an aperture (Kilcher, 36, Fig. 4) within the body of the dental band (see fig. 4), prepared to engage with a tool (Kilcher, [0032], lines 17-20) with the fixture to apply a sufficient force to partially tear the body of the band (Kilcher, [0034], lines 6-10). The aperture (36) taught by Kilcher is fully capable of being engaged with a tool to facilitate removal. (A tool such as a small hook can pass through the aperture to pull the fixture.)

Regarding claim 15, Peacock teaches a printed assembly (Peacock, [0149] lines 7-11, using photolithography) as part of an orthodontic apparatus (Peacock, 10, Fig. 1A) attached and conformed to a tooth (Peacock, see fig. 1A), but is silent to teach a method of removing the printed assembly comprising: manipulating a separation line or zone predefined in a printed assembly disposed on the tooth to detach at least part of the printed assembly from the tooth by separating the part of the 
Kilcher et al. teaches a dental matrix band (Kilcher, 10, Fig. 4) in the same field of endeavor of dental matrix bands for the purpose of providing an anatomical tooth encircling retaining wall for use in dentistry (Kilcher, [0004]). Kilcher discloses a first line of weakness (Kilcher, 18, Fig. 4), similar to a separation zone, defined in the body of the dental matrix band (Kilcher, see fig. 4) and is adapted to facilitate the removal of the band from the tooth (Kilcher, [0032], lines 20-25). Kilcher further discloses a method for removing the dental matrix band from the tooth by applying a sufficient force along the line of weakness to partially tear and remove the matrix band from the tooth (Kilcher, [0034] lines 6-13). 
	It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the dental matrix band of Peacock to include a first line of weakness and a method for removing the band off the tooth by manipulating the line of weakness by applying sufficient force as taught by Kilcher, because doing so will facilitate the removal of the apparatus from the tooth and will require only a sufficient amount of force to be applied without the need for other cutting instruments. 
	Regarding claim 16, Kilcher further defines the method as allowing the dental matrix band to open when the band is torn along the removal line (22) before it is pulled off the tooth and removed (Kilcher, [0034] lines 11-19). 
Regarding claim 17, Kilcher further defines the method as separating the band into two opposing ends (Kilcher, 14a, b, Fig. 5) in which the matrix band is then removed by pulling on the opposing ends (Kilcher, [0034] lines 13-17).
Regarding claim 18. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peacock (US Patent Application Publication No US 2003/0124480), in view of Kilcher et al. (US Patent Application Publication No US 20110189629), and further in view of Meyer (US Patent No 5730592).
Regarding claim 10, Peacock in view of Kilcher, teaches the orthodontic apparatus of claim 1 (Peacock, 10, Fig. 1A), where the multiple of separate separation zones or lines (Kilcher, 66a, 66b “apertures”) are defined in the assembly (see Kilcher Fig. 4) are parallel (Kilcher, [0026]) but does not disclose them being horizontal zones or lines. 
Meyer teaches a dental matrix or band (Meyer, 10, Fig. 1) in the same field of endeavor of providing a dental matrix band for the purpose of applying it on a tooth by wrapping it around the tooth for undergoing dental procedures (abstract). Meyer teaches two horizontal scored crease lines (Meyer, 30 and 30’, Fig. 3) and two vertical scored crease lines (Meyer, 31 and 31’, Fig. 3), similar to the separation lines, in which the dentist can fold along those crease lines to bend the matrix band and lift it open (Meyer, Col. 5 lines 27-29 and 45-49).
It would have been obvious for one of ordinary skill in the art before the effective date of filing to further modify the orthodontic band of Peacock in view of Kilcher to have the separation lines to include horizontal separation lines as taught by Meyer because it will provide the dentist with more areas with bending moments and more control over the direction of which tearing of the band occurs. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable
if rewritten in independent form including all of the limitations of the base claim and any intervening
claims. The subject matter of the dependent claim could either not be found or was not suggested in the
prior art of record. The prior art of record does not disclose or render obvious the combination as claimed specifically including an orthodontic apparatus where the assembly has a separation line or 
Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 document attached to this Office Action.

13. Any inquiry concerning this communication or earlier communications from the examiner
should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can
normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
JACQUELINE JOHANAS can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772